Barker, P. J.
An appeal from an order of the Monroe special term, granting leave to the defendant to file an exception to the referee’s report after the entry of judgment, and after the time to serve the same had expired. The defendant was permitted to file an exception to the referee’s conclusion of law with the same force and effect as if the same had been duly filed and served within the time limited by the Code of Procedure. The court had power, under the provisions of sections 724 and 783, to permit the serving of exceptions after the time had expired. The order should be affirmed, with $10 costs. All concur.